DOCUMENTARY STAMPS
Title 68 Ohio St. 5103 [68-5103](B) (1971) provides two separate methods whereby conveyance instruments requiring documentary stamps can be filed for recording with the county clerk. They may be filed with the stamps already affixed thereto and accordingly recorded by the county clerk, or they may be filed without the stamps affixed if request for such filing is made and requisite stamps are purchased. Section 68 Ohio St. 5103-B [68-5103-B] provides the only method by which county clerks can accept and record documents filed without the required stamps affixed. After acceptance the clerk must cancel stamps and write on the face of the document, "Documentary stamps have been purchased and canceled", and then date and initial the same.  The Attorney General has considered your opinion request wherein you ask for a clarification of 68 Ohio St. 5103 [68-5103](B) (1971). Your letter stated county clerks are experiencing difficulty in interpreting this section as to methods whereby they can accept and record deeds which require documentary tax stamps. You ask, in effect, the following questions: 1. Does 68 Ohio St. 5103 [68-5103](b) (1971) provide two methods for filing and recording conveyancing instruments subject to documentary tax stamps? 2. If the instruments may be recorded without the stamps affixed, what methods may a county clerk utilize to indicate whether it has been accepted and recorded? Title 68 Ohio St. 5103 [68-5103](b) (1971) provides in part as follows: ". . . The requisite stamps shall be affixed to the deed, instrument, or other writing by which the realty is conveyed. Said tax is not to be considered paid until the requisite stamps are affixed to the deed, instrument, or other writing by which the realty is conveyed, which stamps must be affixed before the deed is accepted for recording, provided that a deed or other instrument of conveyance may be filed for recording without having any required documentary tax stamps affixed thereon provided that a request for such filing is first made to the county clerk where same is to be recorded and the stamps required by such conveyance are purchased, and that, before accepting such deed or instrument for recording, the county clerk shall cancel such stamps as prescribed in Section 5103C and write on the face of such document that `Documentary stamps have been purchased and canceled' and date and initial same. . . ." (Emphasis added) The first portion of the quoted statutes clearly allows one method for filing and recording deeds with stamps affixed. While the preliminary language appears to limit this to the exclusive method provided, when the statute is read as a whole it is readily apparent that the intention of the Legislature was to authorize two distinct means whereby such deeds requiring stamps could be filed. When you consider the underscored portion of the quoted section, it is clear and unambiguous that this language provides an additional means for filing and recording said instruments.  In answer to your second question I refer you to the statutory language of Section 5103-B above, which provides: ". . . the county clerk shall cancel such stamps . . . and write on the face of such document that 'documentary stamps have been purchased and canceled' and date and initial the same.  This provides a method for indicating acceptance and recording. The county clerk is limited to this procedure when dealing with instruments filed for recording without stamps attached, there being no other procedure authorized by law.  In consideration of the foregoing, it is, therefore, the opinion of the Attorney General that your questions be answered in the following manner: Title 68 Ohio St. 5103 [68-5103] (1971) provides two separate methods whereby conveyancing instruments requiring documentary stamps can be filed for recording with the county clerk. They may be filed with the stamps already affixed thereto and accordingly recorded by the county clerk, or they may be filed without the stamps affixed if request for such filing is made and requisite stamps are purchased.  Section 68 Ohio St. 5103-B [68-5103-B] (1971) provides the only method by which county clerks can accept and record documents filed without the required stamps affixed. After acceptance the clerk must cancel and write on the face of the document, "Documentary stamps have been purchased and canceled", and then date and initial the same.  (Mike D. Martin)